May 29, 1996
[NOT FOR PUBLICATION]

UNITED STATES COURT OF APPEALS
FOR THE FIRST CIRCUIT


No. 96-1027

JOSEPH SANDERS HAAS, JR., ETC., ET AL.,

Plaintiffs, Appellants,

v.

BENT &amp; JOHNSON, ET AL.,

Defendants, Appellees.



APPEAL FROM THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF NEW HAMPSHIRE

[Hon. Steven J. McAuliffe, U.S. District Judge]                                                                 



Before

Selya, Boudin and Stahl,
Circuit Judges.                                                 



Joseph S. Haas, Jr. on brief pro se.                               





Per Curiam.  The  action was properly dismissed for                                

lack  of federal  jurisdiction.   Complete diversity  did not

exist and plaintiff stated no federal claim.

Affirmed.                              

-3-